UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                 No. 03-6031



WILLIAM H. BRANCH, JR.,

                                                 Petitioner - Appellant,

             versus


DIRECTOR    OF        VIRGINIA     DEPARTMENT     OF
CORRECTIONS,

                                                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-02-1642-AM)


Submitted:    April 17, 2003                    Decided:   April 22, 2003


Before WIDENER, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William H. Branch, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      William H. Branch, Jr., seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).     This Court may only grant a certificate of appealability

if the appellant makes a substantial showing of the denial of a

constitutional right.      28 U.S.C. § 2253(c)(2) (2000).       When, as

here, a district court dismisses a habeas petition on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”     Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).

      We have independently reviewed the record and conclude Branch

has   not    made   a   substantial   showing   of   the   denial   of   a

constitutional right.      See Miller-El v. Cockrell, 123 S. Ct. 1029

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.      See 28 U.S.C. § 2253(c) (2000).     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                               DISMISSED


                                      2